DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gabriel Hendricks on 7/22/2021.
The application has been amended as follows: 
Claim 1 (currently amended): A system to measure the concentration of an analyte parameter in a sample, comprising: 
	at least one sample chamber comprising an inlet outlet mechanism; 
	an analyte detection site attached to the sample chamber, adapted to be in contact with the sample, and configured to generate a first signal in response to an analyte; 
	a thermal sensing mechanism configured to measure  temperature at the analyte detection site, and generating an associated second signal;
	 a signal detector configured to receive and transmit said first signal;
, connected to the signal detector, and programmed  to receive and store both the first and second signals and further programmed to control a frequency of the first signal received from the signal detector, and control a frequency of the second signal received from the thermal sensing mechanism; and, 
	a sample chamber retainer that holds the sample chamber.
	Claim 15 (currently amended): A method for measuring an analyte parameter in a sample, the steps comprising:
	 (a) providing an apparatus comprising: at least one sample chamber comprising an inlet outlet mechanism;
		an analyte detection site attached to the sample chamber, adapted to be in contact with the sample, and generating a first signal in response to, at least in part, an analyte;
	 a thermal sensing mechanism for  measuring temperature at the analyte detection site, and generating an associated second signal; 
	a signal detector for  receiving and transmitting said first signal; 
	an electronics module, connected to the signal detector, and programmed  to receive both the first and second signals and further programmed to control a frequency of the first signal received from the signal detector, and control a frequency of the second signal received from the thermal sensing mechanism; and a sample chamber retainer that holds the sample chamber, 
	(b) receiving the sample in said sample chamber; 
	(c) utilizing the analyte detection site to generate said first signal;
	 (d) employing a signal detector to receive said first signal; 



Allowable Subject Matter
Claims 1-3, 5-8, 11, 13, 15-16, 19, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Hilson et al (US PGPub 2003/0032191) discloses an apparatus comprising a frame; an input element affixed to the frame; a holding device for holding a plurality of support housings; one or more fluid dispensing stations affixed to the frame; and an output element affixed to the frame. The output element is adapted to receive a support housing from the holding device. The various elements and devices are each controlled by a plurality of microprocessor-based or microcontroller-based modules, each comprising an individual architectural design and software. The individual architectural design and the software are adapted specifically to control the electromechanical portions of the apparatus that each of the modules serves. The modules are interconnected by a multi-channel shared bus originating at and supervised by a central system controller, which interfaces with a front panel display and operator controls. The holding device is adapted to receive a support housing from the input element and adapted to index each support housing for a predetermined operation. The holding device is movably mounted on the frame. Each of the support housings contains a support having attached thereto a plurality of biopolymer features (see [0014]). In addition, Hilson et al teaches that the support is provided as part of a package, in which 
However, Hilson et al neither teaches nor fairly suggests a system for measuring the concentration of an analyte parameter, wherein the system comprises an electronics module, connected to the signal detector, and programmed to receive and store both the first and second signals and further programmed to control a frequency of the first signal received from the signal detector, and control a frequency of the second signal received from the thermal sensing mechanism (as claimed in claim 1). In addition, Hilson et al neither teaches nor fairly suggests a method for measuring the concentration of an analyte parameter which comprises providing an apparatus which comprises an electronics module, connected to the signal detector, and programmed  to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Neeper et al (US PGPub 2002/0037588) discloses a sample/collection container includes a plurality of wells, each for separating a sample from its solid support when solvent is dispensed into the wells and the centrifuge is activated at a low speed. Operation of the centrifuge at high speed concentrates the cleaved sample in collection wells (see abstract). In addition, Neeper et al teaches that the centrifuge chamber must be sufficiently sealed so that it is capable of maintaining a vacuum and is resistant to the harsh chemicals used during processing of the samples. In the preferred embodiment, sample holder positions are fixed on the centrifuge rotor, with a plurality of inwardly sloping support frames or blocks radially mounted at evenly-spaced positions around the rotor. In an alternate embodiment, the sample holders are pivotally mounted to swing at an increasing angle as the rotor speed increased. Each support frame is adapted to receive the assembled combination of the sample container and collection container. The rotor has openings therethrough at locations corresponding to each support frame to permit heating of the collection container from below the rotor. The centrifuge chamber has a plurality of heat-transmissive windows formed in its bottom 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JENNIFER WECKER/Primary Examiner, Art Unit 1797